Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings and the amended claims and specifications, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Allowable Subject Matter
Claims 1-3, 5-18, and 20-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 14, prior art fails to disclose, alone or in combination, a forming system comprising a first heater insert member configured to be inserted and received within one of the die bodies, wherein the first heater insert member comprises a pair of plates, wherein the pair of plates each has a groove portion forming a first serpentine groove, and wherein a first flexible heater member is disposed between the plates within the first serpentine groove. The Applicant’s arguments with respect to this (see pages 16-19 of the Remarks filed 06/16/2021) were fully considered and found to be persuasive. Claims 2-3 and 5-11 are allowed by virtue of their dependence upon Claim 1, and Claims 15-18 and 20-26 are allowed by virtue of their dependence upon Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725